DETAILED ACTION
Drawings
The drawings were received on 12/14/2021. These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with inventor Erkki Salonen on 12/22/2021 in this pro-se application.

The application has been amended as follows: 

1. A device for receiving and re‐radiating electromagnetic signals, the device comprises a signal receiving section first planar aperture antenna and a signal re‐radiating sectionsecond planar aperture antenna, the signal receiving section and the re‐radiating sections is fabricated from two conductive antenna parts such that a first aperture between the two parts opens toward the signal receiving section end and a second aperture between the two parts opens toward the signal re‐radiating section end, and a signal transmission section‐radiating sections realized as two parallel conductorsconnected to the respective two parts and a gap, the gap connected to the first and second aperture without additional conductors in the gap.

2. The device of claim 1, wherein the signal receiving ‐radiating ‐type antennas and the transitions from the receiving section to the transmission section and from the transmission section to the re‐radiating section are realized in a seamless and continuous manner.

3. The device of claim 1, wherein the opening angle of the first aperture insignal receiving section second aperture in the signal re‐radiating section 

	4. The device of claim 1, wherein the device has multiple resonance operation modes, and the signal receiving section and the re‐radiating section are on opposite sides of a barrier and the device radiating energy on both sites of the barrier at certain frequency bands.

 An array for receiving and re‐radiating signals, wherein the array comprises two or more of the devices of claim 1 and wherein the signal transmission section device in the array.

6. (Cancelled)

7. The device of claim 1, comprising a dielectric medium

8. The device of claim 1wherein the signal receiving sectionsignal transmission sectionsignal re‐radiating sectiona support structure.

9. The device of claim 1, wherein the device is ed in a building material.

	10. An arrangement for receiving and re‐radiating electromagnetic signals, wherein that the arrangement comprises two or more devices of the device of claim 1.

on top of the other.

	12. The arrangement of claim 10, wherein the respect to each other.

13. A building component, wherein the component comprises at least one of the device of
claim 1.

Reasons for Allowance
Claim 1-5 and 7-13 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…the receiving and reradiating sections realized as two parallel conductors connected to the respective two parts and a gap between the conductors, the gap connected to the first and second aperture and without additional conductors in the gap.” For example, the claimed invention is not taught by the prior art reference Emmanuel (US 20170256861 A1) and/or Smith (US 4001834). For example, neither reference teaches spaced parallel conductors for aperture antennas without conductors in the gap. There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Emmanuel and/or Smith to include the claimed invention of claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6292153 B1 (Aiello) teaches an antenna apparatus having two separate wideband tapered notch regions formed on one coplanar substrate. 
“An Integrated Ultra Wideband/Narrow Band Antenna in Uniplanar Configurations for Cognitive Radio Systems” teaches an ultrawideband antenna and narrow band antenna.
US 20100171673 A1 (Guy) teaches a deployable lens antenna.
WO2016027007A1 / EP3183774A1 teaches a device for receiving and re-radiating electromagnetic signals comprising waveguides of slot radiators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845